Title: To James Madison from James Simpson, 5 March 1804 (Abstract)
From: Simpson, James
To: Madison, James


5 March 1804, Tangier. No. 75. “As I never untill now have been able to find an opportunity of passing Bills since the date of the particular Letter I had the honour of addressing you the 17h October last year, I have but this day drawn a Sett of Bills on you to order of Messrs Khun & Green of Gibraltar payable thirty days after presentation for Two thousand dollars, being the sum mentioned in that Letter.
“The great difficulty we commonly experience to obtaining money against Bills on America had enduced me to avail of this opportunity of drawing also another Sett of Bills on you, of this date and payable as the others to order of Messrs Khun & Green for One thousand dollars on Account of the last half years Sallary.
“I have to request you will be pleased to direct these two Bills being paid accordingly. As payment of the Bills for two thousand dollars, the Interest on the Stock they have allusion to will of course cease and determine; unless it shall have pleased Government to order their being provided for otherwise.”
 

   
   RC (DNA: RG 59, CD, Tangier, vol. 2). 2 pp.; marked “Duplicate.”



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:539.


